                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


    UNITED STATES OF AMERICA,


    V.                                             Case No.   CR419-023


    JAMES ARRINGTON,
                          Defendant.




               Jess W. Clifton, counsel of record for   James Arrington in the

    above-styled case has moved for leave of absence.           The Court is

    mindful that personal and professional obligations require the

    absence       of    counsel on occasion. The Court, however, cannot


    accommodate its schedule to the thousands of attorneys who practice

    within the Southern District of Georgia.

               Counsel may be absent at the times requested. However, nothing

    shall prevent the case from going forward; all discovery shall

    proceed, status conferences, pretrial conferences, and        trial shall

    not be interrupted or delayed. It is the affirmative obligation of

    counsel to provide a fitting substitute.


         ^ SO ORDERED this             day of May 2019
         o

         CSJ


-        a.



                                         WILLIAM T. MOORE,
                                         XJNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
